UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-6258
VINCENT EUGENE LINEBERGER,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                (CR-96-11-MU, CA-00-568-3-MU)

                      Submitted: August 13, 2002

                      Decided: September 27, 2002

   Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                              COUNSEL

Vincent Eugene Lineberger, Appellant Pro Se. Brian Lee Whisler,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. LINEBERGER
                             OPINION

PER CURIAM:

   Vincent Eugene Lineberger appeals from the district court’s order
denying his motion in which he challenged his sentence as illegal.
The district court imposed a sixty-month sentence on June 9, 1998,
and allowed Lineberger to self-report "as notified by the United States
Marshal." He remained on home confinement with electronic moni-
toring until October 23, 1998, when he reported to the Bureau of Pris-
ons.

   In his motion, Lineberger asserted that the United States Marshal’s
Service did not have authority to designate the date on which his sen-
tence began. He contends that this is a judicial function, and asserts
that his start date for service of his sentence should be deemed June
9, 1998—the date on which the court imposed the sentence. He
requested that the time from June 9, 1998, through October 22, 1998,
be credited toward his sentence.

   Contrary to Lineberger’s claim, time spent on home confinement
with electronic monitoring does not constitute time served in "official
detention" under 18 U.S.C. § 3585(b) (2000). Randall v. Whelan, 938
F.2d 522, 524 (4th Cir. 1991); United States v. Insley, 927 F.2d 185,
186 (4th Cir. 1991). Therefore, the district court properly declined to
credit Lineberger’s sentence with the time between the date the court
imposed the sentence and the date he reported for service of the sen-
tence.

   We note, however, that Lineberger’s sentence was indefinite as to
the date by which it was to begin, and therefore was ambiguous. See
United States v. Golden, 795 F.2d 19, 21 (3d Cir. 1986) (remanding
for resentencing where defendant was allowed to self-report "at such
time and place when notified by the United States Marshal’s Office"
and was ordered to report twenty-one months after sentencing).
Accordingly, we vacate the district court’s order denying Lineber-
ger’s motion and remand to the district court with instructions to
resentence Lineberger to include a definite date by which he was to
report to the United States Marshal for service of his term of impris-
onment. See id. We deny as unnecessary a certificate of appealability.
                    UNITED STATES v. LINEBERGER                   3
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                     VACATED AND REMANDED